McMlLLIAN, Judge,
concurring fully and specially.
I concur fully with Divisions 1, 3, 4, and 5. However, with respect to Division 2, although I agree that the limitation-of-liability clause does not bar Veasley’s negligence claim, I reach that conclusion for a different reason. Thus, I concur specially in Division 2.
1. The majority concludes that the limitation-of-liability clause is unenforceable because it is not sufficiently prominent in the contract. However, the majority minimizes the significance of the language in the same paragraph providing: “EXCEPT FOR THE DAMAGES DESCRIBED IN THIS SECTION, [MONITRONICS] SHALL NOT *143BE LIABLE TO PURCHASER FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES.” Conceding that this language is prominent, the majority nevertheless finds that because the previous sentence describing the specific limitations on damages was not capitalized or bolded, it cannot be enforced. This is not the law in Georgia, nor do I believe it should be.
The majority cites no cases striking an exculpatory clause like the one in this case, which contains prominent and explicit language stating that the drafting party’s liability is limited to the damages described in that section, thus alerting the contracting party that her ability to recover damages may be limited as further explained in the section as a whole. To the contrary, Leland Industries, Inc. v. Suntek Industries, Inc., 184 Ga. App. 635, 636-637 (1) (362 SE2d 441) (1987),47 upon which the majority relies, notes that the prominent introductory language in that case was only general in nature and did not relate to the warranty disclaimers, suggesting that if the introductory language had referred to the disclaimers, the clause could have satisfied OCGA § 11-2-316 (2). Moreover, even though the other cases upon which the majority relies upheld exculpatory clauses that were capitalized or in larger or bolder typeface or invalidated clauses that lacked “any indicia of prominence,”48 those cases do not stand for the proposition that an exculpatory clause with indicia of prominence, but containing words that are not capitalized or bolded, is necessarily unenforceable. Rather, in my view, a limitation-of-liability clause that is not specifically capitalized or bolded may still be sufficiently prominent if other language referencing the drafter’s limited liability within the same section is capitalized, bolded or otherwise made sufficiently prominent so as to draw the contracting party’s attention to the language containing the limitation-of-liability clause. Therefore, I agree with Division 1 of the dissent to the extent that it finds that the limitation-of-liability clause in this case is valid and enforceable.49
2. However, given the peculiar procedural posture of this case and the theory of liability that went to the jury, I do not find that the limitation-of-liability clause bars Veasley’s negligence claim. Before *144trial, the court limited Veasley’s negligence claim to whether Monitronics assumed any extra-contractual duties and whether those extra-contractual duties were breached; the court ruled that whether Monitronics negligently performed its duties under the contract was not an issue for trial.50 Therefore, the question before us is whether the limitation-of-liability clause applies to the negligence claim actually submitted to the jury.
Under Georgia law,
[ejxculpatory clauses must be clear and unambiguous, they must be specific in what they purport to cover, and any ambiguity will be construed against the drafter of the instrument. The reason why exculpatory clauses should be explicit, prominent, clear and unambiguous [ ] is that such an agreement amounts to a waiver of substantial rights, could be an accord and satisfaction of possible future claims, and requires a meeting of the minds on the subject matter.
(Citations and punctuation omitted.) Dept. of Transp. v. Arapaho Constr., Inc., 180 Ga. App. 341, 343 (1) (349 SE2d 196) (1986), aff’d, Dept. of Transp. v. Arapaho Constr., Inc., 257 Ga. 269 (357 SE2d 593) (1987).
Here, the limitation-of-liability clause limits Monitronics’ liability to $250 should Monitronics “be found liable for loss or damages caused by a failure of [Monitronics] to perform any of its obligations under this agreement (including but not limited to installation, maintenance, monitoring or service or the failure of the System or equipment in any respect whatsoever).” Thus, the limitation-of-liability clause may be interpreted as covering claims brought as a result of a failure to perform obligations under the contract. Although the next sentence refers to liability resulting from Monitronics’ “performance or non-performance of the obligations imposed under this Agreement or under law or from any negligence of the part of [Monitronics]” (emphasis supplied), this language must be considered in context. See Holmes v. Clear Channel Outdoor, Inc., 284 Ga. App. 474, 478 (2) (644 SE2d 311) (2007). Here, the contract section at issue, including the limitation-of-liability clause, focuses on Monitronics’ performance under the contract and any resulting liability for its nonperformance of such obligations, whether under a negligence theory or otherwise.
*145Although Monitronics argues for a much broader interpretation of the language referencing any negligence under the law, this Court has long recognized that a clause purporting to relieve a defendant of negligence liability with respect to every legal duty requires clear, explicit language expressing such an intent. “[A] clause having such broad consequences could be effective only by unambiguous language clearly expressing the intention of the parties to exculpate from liability for negligence of every kind.” (Citations and punctuation omitted.) Parkhill Trust Fund, Inc. v. Carroll, 115 Ga. App. 108, 110 (1) (153 SE2d 615) (1967). And “[i]n cases of doubt, the contract will be construed most strongly against the one who prepares the instrument.” (Citations and punctuation omitted.) Id. See also OCGA § 13-2-2 (5); Holmes, 284 Ga. App. at 477 (2) (“Ambiguities in exculpatory clauses are construed against the drafters.”) (citation omitted). Thus, any ambiguity in the limitation-of-liability clause in this case must be construed against Monitronics.
Applying these principles, I find that the limitation-of-liability clause in this case is not sufficiently specific or explicit to preclude a negligence claim against Monitronics based on breach of an extra-contractual duty. See, e.g., Arapaho Constr., 257 Ga. at 270 (finding exculpatory clause not sufficiently specific and unambiguous to cover claim based upon failure to provide right-of-way, where such a claim not specifically addressed in clause); Holmes, 284 Ga. App. at 477 (2) (finding that exculpatory clause, when considered in context, only provided for a waiver of claims if it did not invalidate insurance coverage); Dept. of Transp. v. Dalton Paving & Constr., Inc., 227 Ga. App. 207, 219 (6) (a) (489SE2d329) (1997) (exculpatory clause did not preclude recovery of prejudgment interest for breach of contract claims against DOT, where language does not contemplate such a claim); Altama Delta Corp. v. Howell, 225 Ga. App. 78, 79-80 (1) (483 SE2d 127) (1997) (holding exculpatory clause ambiguous where it conflicts with other provisions of party’s agreement, precluding summary judgment where drafter of agreement not identified); Dept. of Transp. v. APAC-Ga., 217 Ga. App. 103, 106 (3) (456 SE2d 668) (1995) (refusing to apply exculpatory clause to claim not contemplated by parties in contract); Parkhill Trust Fund, 115 Ga. App. at 110 (1) (construing exculpatory clause against lessor as drafter as not barring claim for injuries resulting from lack of repair). Accordingly, I agree with the majority that the limitation-of-liability clause does not bar Veasley’s claim, albeit for a different reason, and would affirm.51

 I question whether Leland Industries applies to exculpatory clauses outside the warranty context as the issue in that case was whether the warranty disclaimer language complied with the specific requirements of OCGA § 11-2-316 (2), which is not at issue here.


 See Parkside Center, Ltd. v. Chicagoland Vending, Inc., 250 Ga. App. 607, 612 (3) (552 SE2d 557) (2001) and other cases contained in footnote 23 of the majority opinion.


 But I expressly do not agree with footnote 59 of the dissent or in Division 2 with respect to the refusal to give Monitronics’ request to give the pattern jury charge on the defense of assumption of risk.


 This ruling is the subject of Veasley’s cross-appeal.


 The dissent reaches the conclusion that the limitation-of-liability clause covers Veasley’s negligence claim but without analyzing the language of the limitation-of-liability clause. *146Moreover, Steiner Corp. v. American District Telegraph, 683 P2d 435, 439-440 (Idaho 1984), upon which the dissent relies, involves an exculpatory clause with materially broader language.